Citation Nr: 1300972	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

 Entitlement to service connection for residuals of bilateral foot frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from March 1959 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2012).  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

With respect to a current disability, a private physician, in a November 2007 statement, reported that the Veteran had experienced and been treated for, periodic pain, numbness and cold to the bilateral feet.  The Veteran contends that such condition is due to his being exposed to cold while stationed in Regensberg, Germany with the 11th Armored Calvary M Company, where he spent about nine months out of the year in the field and in a M48A2 tank.  He also reported that such condition is related to an incident in service where he had to walk through snow drifts up to his knees wearing inadequate boots. The Board notes that the Veteran is competent to report being exposed to cold in service and having to walk in the snow with improper shoes.  We also note that the private medical statement does not include a diagnosis or identify the treatment that was provided. 

The Veteran has not been provided a VA examination and clinical opinion address the medical relationship, if any, between the current symptomatology and service.  The Board finds that such examination and opinion is warranted.  Such information would be useful in the de novo adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete records from Dr. Madden/Grace Family Practice.

2.  Schedule the Veteran for a VA examination.  The claims file must be made available to the examiner.  The report of examination should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) affecting the Veteran's feet.

* Then, with respect to each such diagnosed disability, the examiner should provide an opinion, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.

* The examiner should also comment on whether the Veteran's document January 1960 in-service treatment for athletes feet is a manifestation of frostbite.

* The examiner should also specifically address whether the disability is a residual of in-service frostbite and/or exposure to cold while serving in Germany.

In rendering the requested opinions, the examiner should consider and discuss all pertinent evidence of record, to include the lay assertions of the Veteran.  Remind the examiner that certain symptoms, including cold feet, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period to respond.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


